DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and Species 1 (Claims 1-2, and 4) in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foret US 8324523.
Regarding claim 1 and 4, Foret teaches an apparatus having a reactor housing according to claim 1 (Fig. 3, Item 100). A cylindrical reaction chamber positioned within the interior of the reactor housing (Fig. 3, Item 104). The apparatus has a side conduit extending through a side wall of the housing, having an opening inside the reactor and the conduit opening is flush with the reactor wall (Fig. 3, Item 106). The side conduit could be used a reactant inlet. The apparatus has another conduit extending from a top of the reactor (Fig. 3, Item 112). One opening is extending out of the reactor and the other opens inside the reactor and is flush with the top inside surface of the reactor (Fig. 3, Item 112). The conduit 112 could function as reaction product outlet. Note that the claimed apparatus recites an intended use of a metal chloride generator. However, the apparatus is not limited to the recited intended use.
Regarding claim 2, the conduit of Fig. 3, Item 106 could be considered in the top half of the reactor when the reactor is turned upside down. In such an embodiment, the conduit Item 101 could be considered the reaction product outlet according to instant claim 1. Alternatively, Fig. 3A shows that the conduit may connect to the reactor in the middle of the reactor, which, under the broadest reasonable interpretation of the claims, opens at least partially into the top portion of the reactor at the top half of the conduit 106.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731